DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims  1, 3, 4, 10, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banis et al. (US 2020/0210867), hereinafter Banis.

As for claim 1, Banis teaches a method comprising: 
receiving, at circuitry for a switch, a request to load a neural network to an inference resource located at the switch (paragraphs [0050]- [0051] and [0071] describes a cognitive processes system (i.e. an MLAAS system – see paragraph [0090]); paragraphs [0098] and [0148] describe the computer that is used to implement the MLAAS system includes a processor, the MLAAS system is construed as a switch; the MLASS system receives an inference request from a client, the MLAAS system uses a machine learning model to process the request), the request including information to load the neural network to the inference resource located at the switch (paragraphs [0069]-[0071] describe the inference request includes a model identifier which is used to identify a corresponding model, the cognitive processes system queries a model data store, and the information retrieved from the model data store is used to process the inference request), the request also including a tenant identifier to identify a tenant of a network that includes the switch (paragraph [0066] describes models can be created for use with a specific tenant of the MLAAS system; paragraph [0158] further describes an inference requestor (i.e. tenant) prepares a request that includes a model ID that identifies a ML model that can be selected from a data set of ML models,  thus, the model ID is construed as a tenant identifier);
storing a copy of the information to a storage coupled with the switch (paragraph [0074] describes an enhancement system receives the inference request including the model identifier before the cognitive processes system); and 
loading the neural network to the inference resource located at the switch using the information included in the request for the tenant to provide an artificial intelligence (Al) service to users requesting the Al service (paragraph [0071] describes the information retrieved from the model data store is used by the cognitive processes system to process the inference request).  

As for claim 3, Banis teaches the inference resource located at the switch comprising a neural processing unit, a tensor processing unit, a field programmable gate array, an application specific integrated circuit, a graphics processing unit or a central processing unit (paragraph [0148] describes a processor).

As for claim 4, Banis teaches all the limitations set forth above except a neural network comprising a convoluted neural network, a deep neural network, a recurrent neural network (paragraph [0049] describes different types of neural network, recurrent networks), a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, an inception neural network, a bundle adjustment neural network or a simultaneous localization and mapping/extended Kalman filter neural network.

As for claim 10, Banis teaches an apparatus comprising (Fig. 11, system 1100; paragraph [0147] describes an MLAAS system): 
an interface to be coupled with a link (Fig. 11, User Interface 1112 and bus 1106; paragraphs [0148] and [0154] describes a user interface connecting to a network via a bus); and 
circuitry at a switch to execute or implement logic (paragraphs [0147] describes a computing device is used to implement the MLAAS system which is construed as a switch; paragraphs [0149]-[0150] describe a processor processes instructions to perform functions), the logic to:
receive, through the interface, a request to load a neural network to an inference resource located at the switch (paragraphs [0050]- [0051] and [0071] describes a cognitive processes system (i.e. an MLAAS system – see paragraph [0090]), the MLAAS system uses a machine learning model to process the request; paragraph [0155] describes the user interface includes input and output interfaces, the MLASS system receives an inference request from a client), the request to include information to load the neural network to the inference resource located at the switch (paragraphs [0069]-[0071] describe the inference request includes a model identifier which is used to identify a corresponding model, the cognitive processes system queries a model data store, and the information retrieved from the model data store is used to process the inference request), the request to also include a tenant identifier to identify a tenant of a network that includes the switch (paragraph [0066] describes models can be created for use with a specific tenant of the MLAAS system; paragraph [0158] further describes an inference requestor (i.e. tenant) prepares a request that includes a model ID that identifies a ML model that can be selected from a data set of ML models,  thus, the model ID is construed as a tenant identifier);
store a copy of the information to a storage to be coupled with the switch (paragraph [0074] describes an enhancement system receives the inference request including the model identifier before the cognitive processes system); and 
load the neural network to the inference resource located at the switch using the information included in the-request for the tenant to provide an artificial intelligence (Al) service to users requesting the Al service (paragraph [0071] describes the information retrieved from the model data store is used by the cognitive processes system to process the inference request).  

As for claim 13, Banis teaches the inference resource located at the switch comprising a neural processing unit, a tensor processing unit, a field programmable gate array, an application specific integrated circuit, a graphics processing unit or a central processing unit (paragraph [0148] describes a processor).

As for claim 15, Banis teaches all the limitations set forth above except a neural network comprising a convoluted neural network, a deep neural network, a recurrent neural network  (paragraph [0049] describes different types of neural network, recurrent networks), a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, an inception neural network, a bundle adjustment neural network or a simultaneous localization and mapping/extended Kalman filter neural network.

As for claim 17, Banis teaches at least one non-transitory machine readable medium comprising a plurality of instructions that in response to being executed by a system at a switch cause the system to (paragraphs [0184]-[0186] describe processors perform steps along with internal/external memory): 
receive a request to load a neural network to an inference resource located at the switch (paragraphs [0050]- [0051] and [0071] describes a cognitive processes system (i.e. an MLAAS system – see paragraph [0090]), the MLAAS system uses a machine learning model to process the request; paragraph [0155] describes the user interface includes input and output interfaces, the MLASS system receives an inference request from a client), the request to include information to load the neural network to the inference resource located at the switch (paragraphs [0069]-[0071] describe the inference request includes a model identifier which is used to identify a corresponding model, the cognitive processes system queries a model data store, and the information retrieved from the model data store is used to process the inference request), the request to also include a tenant identifier to identify a tenant of a network that includes the switch (paragraph [0066] describes models can be created for use with a specific tenant of the MLAAS system; paragraph [0158] further describes an inference requestor (i.e. tenant) prepares a request that includes a model ID that identifies a ML model that can be selected from a data set of ML models,  thus, the model ID is construed as a tenant identifier); 
cause a copy of the information to be stored to a storage to be coupled with the switch (paragraph [0074] describes an enhancement system receives the inference request including the model identifier before the cognitive processes system); and
load the neural network to the inference resource located at the switch using the information included in the-request for the tenant to provide an artificial intelligence (Al) service to users requesting the Al service (paragraph [0071] describes the information retrieved from the model data store is used by the cognitive processes system to process the inference request).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 5, 11, 16, 18-19, 20-22, 25 and 27 are rejected under 35 U.S.C. 103 for being unpatented  over  Banis (US 2020/0210867) in view of Faulhaber, Jr. et al. (US 2019/0156247), hereinafter Faulhaber.

As for claim 2, Banis teaches receiving an AI service request that includes a data payload (paragraph [0051] describes an inference request includes a target and a model identifier);
sending a generated result to a requestor of an AI service that is based on the inputted data payload (paragraphs [0052]-[0053] describe the inference outcomes are transmitted to the client, the inference outcomes are results of inference performed based on the inference requests).
Banis fails to teach determining whether an AI service request can be fulfilled using the loaded neural network;
inputting the data payload to the loaded neural network if the AI service request can be fulfilled using the loaded neural network.
However, it is well known in the art, to determine whether a service can fulfill a request, as evidenced by Faulhaber.
Faulhaber discloses
determining whether the AI service request can be fulfilled using the loaded neural network (paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide a request in order to cause a recipient model to generate an inference result);
inputting a data payload to the loaded neural network if the AI service request can be fulfilled using the loaded neural network (paragraph [0032] describes the model selector component, for a received request, selects which one or ones of the group of ML models to provide the request to, in order to cause the recipient model(s) to generate an inference result).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for selecting a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Banis system, will allow one of ordinary skill in the art to select the best machine learning model. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Banis and Georgeson system in order to provide a ML model that adapts to changes or configurations which can provide accuracy results to a user request for inference.

As for claim 5, Banis teaches all the limitations set forth above except teaches an AI service comprising a vehicle-to-vehicle AI service, an augmented reality AI service, an autonomous driving AI service, a video analytics AI service or a language analysis AI service.
However, it is well known in the art, to offer a variety of AI service to a user, as evidenced by Faulhaber.
Faulhaber discloses
an AI service comprising a vehicle-to-vehicle AI service, an augmented reality AI service, an autonomous driving AI service, a video analytics AI service or a language analysis AI service (paragraph [0029] describes a model could be a language translation model that translates text/speech of one language into text/speech of another language).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for providing a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Banis system, will allow one of ordinary skill in the art to provide a particular machine learning service to users. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Banis system in order to provide a ML model that meet a user’s need.

As for claim 11, Banis teaches receive an AI service request that includes a data payload (paragraph [0051] describes an inference request includes a target and a model identifier);
send a generated result to a requestor of an AI service that is based on the inputted data payload (paragraph [0051] describes an inference request includes a target and a model identifier).
Banis fails to teach determine whether an AI service request can be fulfilled using a loaded neural network;
cause the data payload to be inputted to the loaded neural network if the AI service request can be fulfilled using the loaded neural network.
However, it is well known in the art, to determine whether a service can fulfill a request, as evidenced by Faulhaber.
Faulhaber discloses
determine whether an AI service request can be fulfilled using a loaded neural network (paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide the request in order to cause a recipient model to generate an inference result);
cause the data payload to be inputted to the loaded neural network if an AI service request can be fulfilled using the loaded neural network (Faulhaber: paragraph [0032] describes the model selector component, for a received request, selects which one or ones of the group of ML models to provide the request to, in order to cause the recipient model(s) to generate an inference result); and
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for selecting a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Banis system, will allow one of ordinary skill in the art to select the best machine learning model. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Banis system in order to provide a ML model that adapts to changes or configurations which can provide accuracy results to a user request for inference.

As for claim 16, Banis teaches all the limitations set forth above except teaches an AI service comprising a vehicle-to-vehicle AI service, an augmented reality AI service, an autonomous driving AI service, a video analytics AI service or a language analysis AI service.
However, it is well known in the art, to offer a variety of AI service to a user, as evidenced by Faulhaber.
Faulhaber discloses
an AI service comprising a vehicle-to-vehicle AI service, an augmented reality AI service, an autonomous driving AI service, a video analytics AI service or a language analysis AI service (paragraph [0029] describes a model could be a language translation model that translates text/speech of one language into text/speech of another language).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for providing a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Banis system, will allow one of ordinary skill in the art to provide a particular machine learning service to users. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Banis system in order to provide a ML model that meet a user’s need.

As for claim 20, the combined system of Banis and Faulhaber teaches the neural network comprising a convoluted neural network, a deep neural network, a recurrent neural network (Banis: paragraph [0049] describes different types of neural network, recurrent networks), a convoluted neural network, a multi-task cascaded neural network, a text-to-speech neural network, a Gaussian mixture model neural network, an alternating least square neural network, a gate recurrent unit neural network, an automatic speaker verification neural network, a natural language processing neural network, a compressed sparse row neural network, an inception neural network, a bundle adjustment neural network or a simultaneous localization and mapping/extended Kalman filter neural network.

As for claim 22, Banis teaches
receiving an AI service request that includes a data payload (Banis: paragraphs [0051] and [0068] describe the MLAAS system receives an inference request including a target and a model identifier);
wherein a neural network is loaded to an inference resource located at a switch (paragraphs [0049]-[0050]  and [0055] describe machine learning models are received by the MLAAS system).
Banis fails to teach
determining whether an AI service request can be fulfilled using a neural network; and
forwarding the AI service request that includes a data payload to a second inference resource located separate from a switch if the AI service request cannot be fulfilled using a neural network.
However, it is well known in the art, to direct a request to a service that can provide the service, as evidenced by Faulhaber.
Faulhaber discloses
determining whether an AI service request can be fulfilled using a neural network (paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide the request in order to cause a recipient model to generate an inference result); and
forwarding the AI service request that includes a data payload to a second inference resource located separate from a switch if the AI service request cannot be fulfilled using a neural network (paragraph [0032] describes a request is received and a ML model is selected to fulfill the request; paragraphs [0036]-[0037] describe new ML models which is determined to perform better than old models, are selected to replace the old ones).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for selecting a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Banis system, will allow one of ordinary skill in the art to select the best machine learning model. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Banis system in order to provide a ML model that adapts to changes or configurations which can provide accuracy results to a user request for inference.


As for claim 25, Banis teaches
receive an AI service request that includes a data payload (paragraph [0051] describes an inference request includes a target and a model identifier);
wherein a neural network is loaded to an inference resource located at a switch (paragraphs [0049]-[0050]  and [0055] describe machine learning models are received by the MLAAS system).
Banis fails to teach
determine whether an AI service request can be fulfilled using a neural network;
and
forward the AI service request that includes a data payload to a second inference resource located separate from a switch if the AI service request cannot be fulfilled using the neural network
However, it is well known in the art, to determine whether a service can fulfill a request, as evidenced by Faulhaber.
Faulhaber discloses
determine whether a AI service request can be fulfilled using a neural network (paragraphs [0031]-[0032] describe the machine learning service includes a dynamic router which includes a model selector component selecting which one of the group of ML models to provide the request in order to cause a recipient model to generate an inference result); and
forward the AI service request that includes a data payload to a second inference resource located separate from a switch if the AI service request cannot be fulfilled using the neural network (paragraph [0032] describes a request is received and a ML model is selected to fulfill the request; paragraphs [0036]-[0037] describe new ML models which is determined to perform better than old models, are selected to replace the old ones).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Faulhaber for selecting a machine learning module to serve an inference request.  The teachings of Faulhaber, when implemented in the Banis system, will allow one of ordinary skill in the art to select the best machine learning model. One of ordinary skill in the art would be motivated to utilize the teachings of Faulhaber in the Banis system in order to provide a ML model that adapts to changes or configurations which can provide accuracy results to a user request for inference.

As for claims 18, 19, 21 and 27, these claims list all the same elements of claims 11, 13, 16 and 25, respectively, but in a non-transitory computer readable medium comprising a plurality of instructions that in response to being executed by a system of a switch cause the system to perform a step to carry out the step of rather than system form (Banis: paragraph [0184]-[0185] describes a machine readable medium store computer executable code executed by processors to perform functions).  Therefore, the supporting rationale of the rejection to claims 11, 13, 16 and 25 applies equally as well to claims 18, 19, 21 and 27, respectively.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Banis (US 2020/0210867) in view of Mandava et al. (US 2015/0254090), hereinafter Mandava.

As for claim 6, Banis teaches
wherein resources are neural network that is loaded to an inference resource at a switch (paragraphs [0049]-[0050]  and [0055] describe machine learning models are received by the MLAAS system);
wherein the neural network is loaded to the inference resource at the switch (paragraphs [0050] and [0055] describe the models are received by the MLAAS system, the initial machine learning is configured to perform inference against a data set to complete the task to be supported).
Banis fails to teach receiving an indication that resources have been loaded;
sending an indication to a requestor of a request to load the resources is complete.
However, it is well known in the art, to inform a user of resources provisioning status, as evidenced by Mandava.
Mandava discloses
receiving an indication that resources have been loaded  (paragraph [0041] describes a reservation system is notified that resources are provisioned); and
sending an indication to a requestor of a request to load the resources is complete (paragraphs [0036] and [0041] describe a user who requests of the resource provisioning is notified of a successful provisioning).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Mandava for informing a user a status of a resource provisioning.  The teachings of Mandava, when implemented in the Banis system, will allow one of ordinary skill in the art to utilize the resources that are provisioned. One of ordinary skill in the art would be motivated to utilize the teachings of Mandava in the Banis system in order to inform a user the status and completion of a provisioning process.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Banis (US 2020/0210867) in view of Krebs et al. (US 2003/0054816), hereinafter Krebs.

As for claim 7, Banis teaches 
wherein a request is a request to load the neural network to the inference resource located at the switch (paragraphs [0050]- [0051] describe a cognitive processes system (i.e. an MLAAS system – see paragraph [0090]), the MLAAS system uses a machine learning model to process the request), wherein a network includes the switch (paragraph [0041] describes an MLAAS system, the MLAAS system is a modular machine learning system including one or more computing devices configured to serve machine learning tasks to clients);
wherein results are provided to the users requesting the AI service (Banis: paragraphs [0056]-[0057] describe the client requests an inference request that uses a machine learning model to process the request, and the inference outcomes are transmitted to the client).
Banis fails to teach wherein a request is based on an SLA between a network operator for a network;
the request also including performance requirement.
However, it is well known in the art, to define a condition as a service level agreement, as evidenced by Krebs.
Krebs discloses
wherein a request is based on an SLA between a network operator for a network (paragraph [0106] describes a system provisions services based on a service level agreement (SLA) includes in a request);
the request also including performance requirement (paragraph [0106] describes the SLA is within a particular QoS class).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Krebs for including a condition in a request.  The teachings of Krebs, when implemented in the Banis system, will allow one of ordinary skill in the art to satisfy a client request. One of ordinary skill in the art would be motivated to utilize the teachings of Krebs in the Banis system in order to indicate to the provider level of expectations that a request should be met.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banis (US 2020/0210867) in view of Krebs (US 2003/0054816) further in view of Propopenko et al. (US 2015/0103754), hereinafter Propopenko.

As for claim 8, the combined system of Banis and Krebs teaches the request to load the neural network to the inference resource located at the switch also including a metric to the tenant to load the neural network to the inference resource located at the switch (Banis: paragraphs [0057]-[0058] describe the MLAAS generates an initial inference using an initial machine learning model, the MLAAS sends a request for a feedback to the client).
The combined system of Banis and Krebs fails to teach wherein a metric includes a billing cost.
However, it is well known in the art, to include a billing information in a request, as evidenced by Propopenko.
Propopenko discloses wherein a metric includes a billing cost (paragraph [0047] describes billing information pertaining to content or resources consumed is included in a request).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Propopenko for including a billing information in a request.  The teachings of Propopenko, when implemented in the Banis and Krebs system, will allow one of ordinary skill in the art to determine the level of service that a client is authorized to receive. One of ordinary skill in the art would be motivated to utilize the teachings of Propopenko in the Banis and Krebs system in order provide services that match with the level of services that a client has agreed to.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Banis (US 2020/0210867) in view of Pekkala et al. (US 2002/0172195), hereinafter Pekkala.

As for claim 12, Banis teaches all the limitations set forth above except an interface to be coupled with a link includes a plurality of data pipes coupled with a shared packet buffer, the plurality of data pipes to separately include receive and transmit media access controllers.
However, it is well known in the art, to implement a device that facilitate traffic, as evidenced by Pekkala.
Pekkala discloses an interface to be coupled with a link includes a plurality of data pipes coupled with a shared packet buffer (Fig. 3; paragraphs [0061]-[0063] and [0073] describe a hybrid channel switch comprises multiple media access controllers (MAC), and other components to form data interfaces, the MAC interfaces receives packets on an IB link, performs buffering, flow control among other operations, the switch utilizes a shared buffer memory to support traffic flows from the MACs), the plurality of data pipes to separately include receive and transmit media access controllers (0073] describe the transaction switch includes a shared buffer memory which receives and transmits 32-bit reads and writes by media access controllers (MACs)).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Pekkala for implementing a transaction switch.  The teachings of Pekkala, when implemented in the Banis system, will allow one of ordinary skill in the art to facilitate network traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Pekkala in the Banis system in order to promote a more efficient use of buffer memory by utilizing a buffer memory in a shared manner (Pekkala: paragraph [0074]).

Claims 23, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Banis (US 2020/0210867) in view of Faulhaber (US 2019/0156247) further in view of Genty et al. (US 2019/0377946), hereinafter Genty.

As for claim 23, the combined system of Banis and Faulhaber teaches wherein the switch is a device (Banis: paragraph [0044] describes the MLAAS system includes one or more computing devices).
The combined system of Banis and Faulhaber fails to teach wherein a device comprising an edge network device.
However, it is well known in the art, to implement an edge device in a network environment, as evidenced by Genty.
Genty discloses wherein a device comprising an edge network device (paragraph [0046] describes an edge device where artificial intelligent decision model is deployed).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Genty for implementing edge devices in a network system.  The teachings of Genty, when implemented in the Banis and Faulhaber system, will allow one of ordinary skill in the art to perform localized inferences. One of ordinary skill in the art would be motivated to utilize the teachings of Genty in the Banis and Faulhaber system in order to receive data from a local data warehouse or sensors and handle processing of the data via local network connections which prevents network latency due to poor connectivity to a remote network.

As for claim 26, the combined system of Banis and Faulhaber teaches wherein the switch is a device (Banis: paragraph [0044] describes the MLAAS system includes one or more computing devices).
The combined system of Banis and Faulhaber fails to teach wherein a device comprising an edge network device.
However, it is well known in the art, to implement an edge device in a network environment, as evidenced by Genty.
Genty discloses wherein a device comprising an edge network device (paragraph [0046] describes an edge device where artificial intelligent decision model is deployed).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Genty for implementing edge devices in a network system.  The teachings of Genty, when implemented in the Banis and Faulhaber system, will allow one of ordinary skill in the art to perform localized inferences. One of ordinary skill in the art would be motivated to utilize the teachings of Genty in the Banis and Faulhaber system in order to receive data from a local data warehouse or sensors and handle processing of the data via local network connections which prevents network latency due to poor connectivity to a remote network.

As for claim 28, the claim lists all the same elements of claim 23, but in a non-transitory computer readable medium comprising a plurality of instructions that in response to being executed by a system of a switch cause the system to perform a step to carry out the step of rather than system form (Banis: paragraph [0184]-[0185] describes a machine readable medium store computer executable code executed by processors to perform functions).  Therefore, the supporting rationale of the rejection to claim 23 applies equally as well to claim 28.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Banis (US 2020/0210867) in view of Faulhaber (US 2019/0156247) further in view of Genty et al. (US 2019/0377946) and further in view of Pekkala (US 2002/0172195).

As for claim 24, the combined system of Banis, Faulhaber and Genty teaches the edge network switch to be coupled with a link to receive the request to load the neural network to the inference resource located at the switch (Banis: paragraph [0094] describes the client utilizes API framework of the MLAAS system to transmit inference requests to the MLAAS system; Genty: paragraph [0046] describes an edge device where artificial intelligent decision model is deployed).
The combined system of Banis, Faulhaber and Genty fails to teach a switch including an interface, the interface including a plurality of data pipes coupled with a shared packet buffer, the plurality of data pipes to separately include receive and transmit media access controllers.
However, it is well known in the art, to perform data flow operations that include data storage input/output operations, as evidenced by Pekkala.
Pekkala discloses a switch including an interface, the interface including a plurality of data pipes coupled with a shared packet buffer (Fig. 3; paragraphs [0061]-[0062] and [0073] describe a hybrid channel switch comprises multiple media access controllers (MAC), and other components to form data interfaces, the MC interfaces perform buffering, flow control among other operations, the switch utilizes a shared buffer memory to support traffic flows from the MACs), the plurality of data pipes to separately include receive and transmit media access controllers (paragraph [0073] describe the transaction switch includes a shared buffer memory which receives and transmits 32-bit reads and writes by media access controllers (MACs)).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Pekkala for implementing a transaction switch.  The teachings of Pekkala, when implemented in the Banis, Faulhaber and Genty system, will allow one of ordinary skill in the art to facilitate network traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Pekkala in the Banis, Faulhaber and Genty system in order to promote a more efficient use of buffer memory by utilizing a buffer memory in a shared manner (Pekkala: paragraph [0074]).

As for claim 29, the claim lists all the same elements of claim 24, but in a non-transitory computer readable medium comprising a plurality of instructions that in response to being executed by a system of a switch cause the system to perform a step to carry out the step of rather than system form (Banis: paragraph [0184]-[0185] describes a machine readable medium store computer executable code executed by processors to perform functions).  Therefore, the supporting rationale of the rejection to claim 24 applies equally as well to claim 29.

Allowable Subject Matter

Claim 9 recites the limitations “the method of claim 7, further comprising:
receiving a de-registration request from the network operator based on termination of the SLA between the network operator and the tenant; and
removing the loaded neural network from the inference resource located at the switch responsive to receiving the de-registration request.”

Chen et al. (US 10, 990, 850 B1) teach a user via a user device transmits a request to a model training system to stop the machine learning model training process. The model training system can then instruct the virtual machine instance to delete the ML training container or to delete any model data stored in the training model data store (see col. 17, lines 66 and col. 18, lines 1-5). Chen fails to teach all of the limitations recited in claim 9.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al. (US 2019/0102698) teach methods for configuring communication decision trees based on connected positionable elements on canvas
Whaley et al. (US 2018/0255023) teach privacy-preserving system for machine-learning training data
Lee et al. (US 2015/0379429) teach system for providing interactive interfaces for machine learning model evaluation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. T. N/           Examiner, Art Unit 2459          

/TONIA L DOLLINGER/           Supervisory Patent Examiner, Art Unit 2459